Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 53-68, drawn to process of making, classified in B22F10/28.
II. Claims 69-74, drawn to product, classified in C21D8/0257/05.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, that the product as claimed can be made by another and materially different process such as by direct sintering.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms Erin K. Bowles on 12/14/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 69-74.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  53-69 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 53-74 are pending.  Claims 69-74 are presented for this examination.  Claims 53-68 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/08/2022, 11/02/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claimed thickness range is unclear as to whether it refers to each of the layers thickness or total layers thickness.
As a result of rejected independent claims 69, all dependent claims are also rejected under the same statue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 69 and 71-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murr(NPL document “Microstructures and Properties of 17-4 PH stainless steel Fabricated by Selective Laser Melting) in view of Uyehara (US 4,450,006).
As for claims 69 and 74, Murr discloses microstructure and properties of 17-4 PH martensitic stainless steel fabricated by Selective laser melting.  Hence, Murr discloses instant claimed 3D printed metallic comprising one or more iron based alloy layers including following compositions as illustrated in Table 1 below. (Page 168 Col 1 Section 2 Experimental procedures lines 1-3)
 Table 1
Element
Applicant
(weight %)
Murr et al.
(weight %)
Overlap
(weight %)
C
0.1-0.35


Cr
10-19
15-17.5
15-17.5
Mo
0.5-3
<10.5
0.5-3
Ni
0-5
3-5
3-5
                  Cu
0-5
3-5
3-5
Nb
0-1
<1
0-1
                  Si
0-1
<1
<1
N
0-0.25
0
0


Regarding claim layer thickness 20-200 microns,  Murr discloses average powder particle size is 19-25 micron (Page 168 Col 2 line 2).  Hence, Given the number of particles in each layer as demonstrated in Figure 1 (a), instant claimed layer thickness is expected.
Regarding claimed TS, YS, Elongation, Murr discloses Ar-atomized powder fabricated in an Ar atmosphere and aged (Ar/Ar (fab/aged) result YS=1.19 GPa (i.e. 1190 MPa), UTS=1.37 GPa (i.e. 1370 MPa), elgonation at 8.3%. (Page 173 Col 2 paragraph 1 last four lines).    Hence, YS=1190 MPa falls within claimed YS range, TS=1370 MPa falls within claimed TS range, elgonation=8.3% falls within claimed elongation range.
Regarding claimed hardness, Murr illustrated in Figure 11 Ar/Ar (fab/aged) powder has hardness over 40 HRC which is equivalent to hardness = 390 HV.  
Murr differs from instant claim such that it does not expressly disclose presence of C.
Uyehara discloses a martensitic stainless steel comprising 0.15-0.5% of C (Abstract line 2) and expressly discloses effect of C such that C is essential for formation of martensitic structure and carbides to increase the hardness and the strength after hardening and tempering. (Col 1 last four lines)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add C content of 0.15-0.5% of Uyehara, in the martensitic stainless steel 3D product of Murr for increasing the hardness and the strength.
As for claim 71-73, Murr suggests presence of Ni, Cu, Nb and Si as illustrated in Table 1 above.  Hence, presence of Ni, Cu, Nb and Si suggests presence of at least four elements selected from Ni, CU, Nib, Si and N.
Murr does not disclose presence of N.  Uyehara further discloses N is 0.02-1% of promoting the strength due to solution strengthening. (Col 1 lines 42-45)   Hence, combined Murr and Uyehara would have suggested presence of Ni, Cu, Nb, Si and N.
Claim 70 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murr in view of Uyehara as applied to claim 69 above, and further in view of Cutler (NPL document “The role of Nickel in Stainless steels”) and Coffy (NPL document “Microstructure and Chemistry Evaluation of Direct Metal Laser Sintered 15-5 PH stainless steel” from IDS 11/02/2011).
As for claim 70, Murr discloses instant claimed elemental ranges as illustrated in Table 2 below except C, Ni and Cu.  
Regarding C, Uyehara discloses C 0.15-0.5% for increasing the hardness and the strength.
Regarding Cu, first Murr’s Cu is considered close to claimed upper limit. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Second, Coffy discloses 15-5PH stainless steel with similar elemental compositions as Murr.  Coffy discloses each element is carefully balanced to play a specific role in the mechanic and chemical resistance properties of the alloy.  (Page 6 lines 1-2) Cu is adjusted between 2.5-4.5% (Page 6 of Table 1) for its precipitation hardening effect (Page 6 third line from bottom of the page).
If a particular parameter is recognized as a result-effective variable (NOTE: An evidence reference is required.), then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation.
Hence, it would have been obvious to one skilled in the art to have optimized the result-effective variable of Cu as evidenced by Coffy, in the product of Murr in view of Uyehara in order to achieve precipitation hardening effects.   See MPEP 2144.05 II.
Regarding Ni,  First, Murr’s Ni is close to claimed upper limit.A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
 Second, Cutler discloses the role of Nickel in stainless steel.  Page 52 discloses the effect of Nick on microstructure in martensitic stainless steel and Figure in Page 52 suggests Ni can be varied between 0-6%wt.
Hence, it would have been obvious to one skilled in the art to have optimized the result-effective variable of Cu as evidenced by Cutler, in the product of Murr in view of Uyehara in order to achieve desired microstructure.   See MPEP 2144.05 II.

 Table 2
Element
Applicant
(weight %)
Murr et al.
(weight %)
Overlap
(weight %)
C
0.1-0.3


Cr
10-18.3
15-17.5
15-17.5
Mo
0.89-2.5
<10.5
0.5-3
Ni
0-2.5
3-5
3 is close to 2.5
                  Cu
0-2.56
3-5
3 is close to 2.56
Nb
0-0.7
<1
0-1
                  Si
0-0.7
<1
<1
N
0-0.25
0
0


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 69-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,953,465. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claim a 3D printed metallic part comprising similar base alloy compositions, layer thickness, and metallic part TS, YS, elongation and hardness.
Claims 69-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,920,295. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claim a 3D printed metallic part comprising similar base alloy compositions, layer thickness, and metallic part TS, YS, elongation and hardness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733